Citation Nr: 0103275	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 17, 1998, 
for the grant of special monthly compensation based on the 
loss of use of the veteran's right hand and both lower 
extremities due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from September 1956 to 
June 1960, and had other unverified duty in the Army National 
Guard.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted special monthly 
compensation (SMC) for loss of use of the right hand and both 
lower extremities, effective July 17, 1998, the date of the 
veteran's VA compensation examination.  In November 1998, the 
veteran disagreed with the effective date of the award, filed 
a notice of disagreement (NOD), and the present appeal 
ensued.

Unfortunately, remand is required in order to assure that 
appellate review is based on all potentially available and 
relevant evidence.  The RO, in essence, granted service 
connection for a bilateral leg disability secondary to the 
veteran's service-connected lumbar spine disability and 
granted secondary service connection for right arm loss of 
use secondary to stroke when it granted entitlement to 
special monthly compensation.  It based the grant on a July 
17, 1998, VA examination.  The examiner stated that he 
reviewed the veteran's claims file and his VA medical 
records.  He cited recent treatment records from the 
veteran's primary care physician.

Unfortunately, none of the veteran's recent VA medical 
records reviewed by the VA physician have been associated 
with the claims file.  The most recent medical record is a 
January 1994 outpatient treatment record.  Accordingly, on 
remand, the RO should associate with the claims file the 
veteran's VA medical records associated with treatment for 
his service-connected stroke and lumbar spine disability 
dated from January 1994 to July 17, 1998.  Records subsequent 
to July 1998 would not be relevant to the claim of 
entitlement to an earlier effective date for special monthly 
compensation.

In readjudicating this claim, the RO should assure compliance 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A).

The Board sincerely regrets the delay.  The appeal is 
remanded for the following:

1.  Obtain and associate with the claims 
file the veteran's VA treatment records 
dated from January 1994 to July 17, 1998, 
for his stroke residuals and lumbar spine 
disability.  All special tests and 
studies relating to these disabilities 
are to be included, as well as any 
inpatient hospital reports and outpatient 
treatment records.

2.  Review the medical evidence and 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
provide a supplemental statement of the 
case to the veteran and his 
representative, allowing an appropriate 
period of time to respond.

3.  In undertaking the above development 
and readjudication, assure compliance 
with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

Thereafter, the appeal is to be returned to the Board, 
following appropriate appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


